DETAILED ACTION
Claims 1, 3-6, 10-13, 17-26 are pending.
Claims 1 and 20 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (20140149773) in view of Paz de Araujo et al. (7872900).
Regarding independent claims 1 and 20, which are drafted as device and method claims respectively (the device claim is element to element matched, but the method claim is met for the same reasons), Huang et al. teach,
A device (Fig. 7 or 9) comprising:
latching circuitry (NVM latch with write circuits, Figs. 7 or 9), the latching circuitry to comprise:
at least one resistive element (No. 704 or 904); and
a control circuit (Nos. 701-703, 705 and 706 or Nos. 901-903 and 905-908) coupled to the at least one resistive memory element (Nos. 704 or 904), wherein the control circuit to:
receive at least one control signal (e.g. data signal D and !D); and
perform storing input signals (write circuit, see ¶ [0129]) or providing output signals (via sense amp, No. 703 or 903, see ¶ [0130]), or a combination thereof (both described) based, at least in part on the at least one resistive memory element (Nos. 704/904) and the at least one control signal (D/!D),

receive input signals (D/!D); and
program the at least resistive element (Nos. 704/904) into one of a plurality of impedance states (set/reset) to comprise at least a low impedance and/or conductive state  (set state, see also ¶ [0159] describing the low resistance state LR)and a high impedance and/or insulative state (reset state, see also ¶ [0159] describing the high resistance state HR) based, at least in part, on the received input signals (D/!D), the write circuit to comprise a first transistor (Nos. 705/905, a generic switch is shown, but see e.g. Fig. 15 showing a transistor as the circuit that effectuates a switch) to couple the at least resistive element element to a voltage supply (e.g. supply for set or reset source Nos. 701/702 and 901/902)  to apply a first programming signal (Set voltage/current) to the at least one resistive element to place the at least one resistive Page 2 of 22element (Nos. 704/904) in the low impedance and/or conductive state (set state or LR) and a second transistor (Nos. 706/908) to couple the at least one resistive element to the voltage supply (supply for set and reset sources, shown as the same supply) to apply a second programming signal (Reset voltage/current) to the at least one resistive element (Nos. 704/904) to place the at least one CES element in the high impedance and/or insulative state (reset state or HR),
wherein the first transistor (Nos. 705/905) is designed so that the first programming signal (Set voltage/current) to impart a first current density (set current) in the at least one resistive element to establish a threshold current density condition (i.e. setting the resistive element into the set state or LR) in the at least one resistive element (Nos. 704/904) for a subsequent transition (the resistive elements are designed to switch between states) to the high impedance and/or insulative state (reset state HR) responsive to application of the second programming signal (Reset voltage/current); and
the second transistor (Nos. 706/908) is designed so that the second programming signal (Reset voltage/current) to impart a second current density (reset current) in the at least one resistive element.

Huang et al. teach the resistive memory could be RRAM, STT-RAM or PCM (see col. 2 ll. 2-7), but fail to teach that the resistive memory element could be a CES.  Huang et al. also fail to teach that the reset current density would exceed the set current density.
Paz de Araujo et al. teach that correlated electron memory (CES) is better than RRAM, STT-RAM and PCM.  See col. 2 ln. 13 to col. 4 ln. 20, explaining the various pitfalls of these and other resistive memories.  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to modify the teachings of Huang et al. to use the superior CES instead of other types of resistive memories.
Paz de Araujo et al further teach the programming mechanism (i.e. the appropriate voltage and current levels) applicable to CEM.  
wherein the first programming signal (set voltage/current) to impart a first current density (set current) in the at least resistive element to determine a current density condition in the at least one resistive element (i.e. current sufficient to write to a set state in which the resistance decreases, see e.g. Fig. 1 No. 54) for a subsequent transition to the second impedance state (reset state) responsive to application of the second programming signal (Reset voltage/current).  See generally Figs. 1 and 2 and Col. 8 ln. 40 to col. 9 ln. 7.  Paz de Araujo et al. further teach the reset current (solid line) raises until the CES transitioned back to the high resistance state (at No. 48).  Note that this point is two orders of magnitude larger than the current density at which the CES transitions back to the low resistance state (i.e. sharp uptick in the dotted line).

Regarding claim 3, Huang et al. teach,
the control circuit to comprise a read circuit (No. 703 or 903), wherein the read circuit to output the stored input signal (output of VSA) based, at least in part, on a current impedance state of the at least one resistive memory element (Nos. 704/904).
Regarding claim 4, Huang et al. teach,
the control circuit to comprise a restore circuit (see Fig. 33), wherein the restore circuit to restore a state of the latching circuitry based, at least in part, on a current impedance state of the at least one resistive memory element (Nos. 704 or 904).  (See ¶ [0362] explaining the restore action of Fig. 33.)
Regarding claim 5, Huang et al. teach,
the write circuit further to:
program the at least one resistive memory element (Nos. 704/904) to the low impedance and/or conductive state (set state LR) while an input signal is at a first logic level (D enabled); and
program the at least one resistive memory element to the high impedance and/or insulative state (reset state) while the data signal is at a second logic level (!D enabled).
Regarding claim 19, Huang et al. teach,
the write circuit to comprise:
a first transistor stack (Fig. 9 Nos. 905 & 906) configured to program the at least one resistive memory element (No. 904) to the first impedance state (set state) while the data signal is at a first logic level (D enabled); and

See also the embodiment of Fig. 11.
Regarding claims 23 and 21, Paz de Araujo et al. teaches,
the write circuit further to:
apply the first programming signal (Set Voltage/Current) to the at least one CES element in a set operation to place the at least one of the CES element in the low impedance and/or conductive state (Set); and
apply the second programming signal (Reset Voltage/Current) to the at least one CES element in a reset operation to place the at least one of the CES element in the high impedance and/or insulative state (Reset).
Figs. 1, 2 and 12 show that the set operation increases conductivity and the reset operation decreases the conductivity.
Regarding claims 24 and 22, Paz de Araujo et al. teaches,
wherein the at least one CES element to comprise a correlated electron material (CEM), and wherein the at least one CES element to be switchable between the low impedance and/or conductive state and the high impedance and/or insulative state based, at least in part, on a concentration of electron holes in the CEM.
CEM resistance is defined by the holes in the valence bands, see Figs. 13 and 14
Regarding claims 25 and 26, Paz de Araujo et al. teaches,
wherein the first programming signal (i.e. set) to comprise a first voltage (Vset) applied to terminals of the at least one CES element and imparts the first current density (Iset) in the at least one CES element and establish the threshold current density condition (i.e. a current density sufficient to set 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use voltages and currents that will work with CEM.
Allowable Subject Matter
Claims 6, 10-13 17 and 18 are objected to as being dependent upon a rejected base claim and for the grammatical error in claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6 and 13, the prior art of record does not teach or suggest the specific manner in which the transistors of the write circuits are connected to the CES.
Regarding claims 10-12, the prior art of record does not teach or suggest the specific manner in which the transistors of the read circuit are connected to the CES.
Regarding claim 17 and 18, the prior art of record does not teach or suggest the specific manner in which the first and second transistors are connected to the CES.
Response to Arguments
Arguments directed to the claim rejections filed 10 February 2021 have been fully considered but they are not persuasive.

Applicant has requested a detailed explanation of how the switches impart the current density, but the Office is at a loss as to what more is necessary.  The switches provide the current that flows through the resistive element.  The resistance is switched.  Thus the switches provided the appropriate current density.  What more is needed?
It is highly suggested that an interview is scheduled prior to the submitting the next response.  The Examiner apologizes for being unavailable between the dates of the advisory action and the most recent response.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R LANCE REIDLINGER/Examiner, Art Unit 2824